                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                         MONROE DIVISION


NAKYA BURNS                                        CASE NO. 3:18-CV-01608

VERSUS                                             JUDGE TERRY A. DOUGHTY

SIMPLY 10 OR 10 BELOW, L.L.C., ET AL. MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record in

this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Rule 12(b)(6) Motion to

Dismiss [Doc. No. 12] filed by Defendant Simply 10 d/b/a 10 Below, L.L.C., is GRANTED, and

Plaintiff’s Complaint is hereby DISMISSED WITH PREJUDICE, as to all parties, in its entirety,

at Plaintiff’s cost.

        Monroe, Louisiana, this 28th day of May, 2019.



                                                         ____________________________________
                                                         TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE
